Citation Nr: 0825860	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-35 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for residuals of gun shot 
wound to right axilla.

Entitlement to service connection for prostate complications.

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel








INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2005 and March 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas. 

The claim for service connection for Hepatitis C is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. The competent medical evidence does not demonstrate any 
current residual disability due to an in-service blank round 
gun shot wound. 

2. The competent medical evidence does not demonstrate any 
current prostate disability.  


CONCLUSIONS OF LAW

1. A residual disability from a gun shot wound was not 
incurred in or aggravated by active service. 38 U.S.C.A. § 
1131 (West 2007); 38 C.F.R. § 3.303 (2007).

2.  Prostate complications were not incurred in or aggravated 
by active service. 38 U.S.C.A. § 1131 (West 2007); 38 C.F.R. 
§ 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
residuals of gun shot wound to right axilla, and for prostate 
complications.

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007). 

I. Residuals of Gun Shot Wound 

The veteran seeks service connection for a "right arm 
injury" in his formal claim of June 2005. In a June 2005 
statement he explained that a blank round from an M-16 
misfired and hit his right arm pit.  He stated that he 
continues to suffer numbness on the right side of his body 
that radiates to his neck, including numbness in the fingers 
of right hand, decreased range of motion, pain in the right 
shoulder, and pain in the right bicep and triceps and right 
arm pit.

A review of the veteran's service treatment records indicates 
that he did suffer a misfire of a blank round of an M-16 in 
May 1977. After treatment, the veteran was reevaluated in 
June 1977 and his condition was found to be within normal 
limits.  No further evaluation was ordered.  There is no 
further record of complaints or treatment referable to the 
right arm, shoulder, or arm pit during active service.  His 
discharge examination in August 1979 reveals normal findings 
of the upper extremities and the veteran raised no arm or 
shoulder complaints in a report of medical history completed 
at that time.

Following separation from active service in 1979, there is no 
documented treatment referable to the right upper extremity 
until March 2005, when the veteran was treated for arm pain 
while in prison.  At that time, he complained of pain from 
the right elbow to the right wrist.  The veteran had been 
shadow boxing in his cell. There was no deformity found and 
x-rays showed no evidence of acute fracture or subluxation.  
The veteran received further treatment in April 2005 and May 
2005.  In one May 2005 treatment report, the veteran 
indicated that he sustained a gunshot wound to the right 
shoulder in service and that it now "pops all the time."  
An x-ray of the right shoulder taken that month showed that 
the soft tissue was within normal limits, and there was no 
recent fracture or acute bone pathology.  Subsequent prison 
treatment reports dated in June 2005, August 2005, November 
2005, and January 2006 reflect continued right shoulder 
complaints.  Such reports did not establish any diagnoses 
referable to the right upper extremity.  No additional post-
service evidence reveals a right upper extremity disability.

Based on the facts as detailed above, it is not disputed that 
the veteran suffered a misfire of a blank round of an M-16 in 
May 1977.  However, any symptoms related to that incident 
have been shown to be acute and transitory, resolving without 
residual prior to separation.  In so finding, the Board again 
notes that service records after June 1977 were entirely 
silent as to any right upper extremity problems and his 
August 1979 separation examination was normal.  Moreover, the 
post-service evidence fails to document complaints or 
treatment relating to the right upper extremity until 2005, 
over 25 years after discharge from active service.  In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the veteran is competent to 
discuss his current pain and other experienced symptoms. See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

In the present case, a May 2005 treatment record appears to 
indicate a report of right shoulder symptoms dating back to 
active service.  However, the absence of documented 
complaints or treatment for several years following military 
discharge is more probative than his current recollection as 
to symptoms experienced in the distant past.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  Moreover, no 
competent evidence of record causally relates a current right 
upper extremity to active service.  In fact, the evidence of 
record does not tend to establish the existence of a current 
disability of the right upper extremity.  Post-service 
treatment records dated in 2005 and 2006 do reflect multiple 
complaints of pain, but such pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection can be granted.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1362 (Fed. Cir. 2001).  As no post-service 
diagnosis referable to the right upper extremity has been 
rendered, and as x-ray evidence indicated a normal right 
shoulder, no current disability is shown here.  Accordingly, 
the claim must fail.  Indeed, in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran himself believes that he has a current disability 
of the right upper extremity that is causally related to the 
gun shot wound sustained in active service.  However, he has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II. Prostate Complications

With respect to the veteran's prostate claim, the service 
medical records indicate complaints of pain while urinating 
in July 1978.  A subsequent November 1978 report revealed 
complaints of groin pain.  An examination and prostate 
massage noted tenderness in the prostate.  Further tests 
found yeast infection for which he was prescribed an 
antibiotic.  There are no more references to prostate or 
groin pain in his service treatment records.  The veteran's 
August 1979 separation examination was normal and he raised 
no complaints in an accompanying report of medical history.

Following service, there is no record of any complaints or 
treatment referable to the prostate.  Accordingly, the claim 
must fail.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching the above conclusion, the Board acknowledges the 
veteran's April 2006 Notice of Disagreement, in which he 
reported that he continued to suffer from urethral discharge 
to the present.  Again, it is noted that the veteran is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the complete absence of documented complaints or 
treatment at any time following separation from active 
service is more probative than his current recollection as to 
symptoms experienced in the distant past.  Moreover, the 
veteran has not been shown to possess the requisite training 
or credentials needed to render a medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
prostate complications.  

For the reasons stated above, the preponderance of the 
evidence is against the claim for service connection for 
prostrate complications, and the claim is denied.  Gilbert, 
1 Vet. App. at 54.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in July and October 2005, 
before the initial original adjudication of the claims.  The 
letters notified the veteran of what information and evidence 
must be submitted to substantiate claims for service 
connection, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A March 2006 letter 
provided the veteran with notice of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection and his claims was readjudicated in the 
August 2006 Statement of the Case.  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  In any event, because service 
connection for residuals of gun shot wound and prostate 
complications are denied, any questions regarding a 
disability rating and effective dates are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for. 

The Board notes the veteran was not afforded a VA examination 
to determine the nature and etiology of the residuals of gun 
shot wound and prostate complications.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes that the duty to obtain a medical 
examination in not triggered in this case.  Regarding the 
claim for service connection for residuals of blank shot gun 
shot wound, there is no competent evidence of a current 
disability or diagnosis. There is no competent evidence of 
recurrent or persistent pain symptoms. See 38 C.F.R. 
§ 3.159(c)(4). The evidence show only occasional or 
intermittent symptoms.  There is no competent evidence of an 
association between the symptoms and service.  As noted 
above, there is no evidence of right shoulder, right axilla, 
right arm pain until 2005, 25 years after service.   There is 
no evidence of continuity of symptoms since service.  
Regarding the claim for service connection for prostrate 
complications, again there is no competent evidence of a 
current diagnosis or disability or of a continuity of 
symptoms since service. See Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003) (holding that the Secretary's 
obligations under § 5103A to provide a veteran with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  

The Board notes the veteran's repeated references to Bolton 
v. Brown, 8 Vet. App. 185 (1995).  In that decision, the 
Court remanded the appeal for an examination for an 
incarcerated veteran, because the Board had previously 
ordered an exam for that veteran and that exam had not been 
accomplished. No such order has been made for this veteran.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims of service connection 
for residuals of gun shot wound and prostate complications.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of these claims.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to service connection for residuals of gun shot 
wound is denied.

Entitlement to service connection for prostate complications 
is denied.


REMAND

The veteran seeks service connection for hepatitis C.  

A review of the veteran's service treatment records reveals 
no complaints or treatment relating to Hepatitis C.  The 
post-service evidence reveals that he was diagnosed with 
hepatitis C in May 2005 while incarcerated.  The RO did send 
to the veteran a Risk Factors for Hepatitis C questionnaire 
in October 2005; however, the veteran never returned this 
form to the RO.  In his April 2006 Notice of Disagreement, 
the veteran requests another Risk Factors for hepatitis C 
questionnaire.  There is no indication the RO ever sent this 
form again to him.

The Board finds that there is simply not enough evidence in 
the claim file with which to render a decision in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a Risk Factors for 
Hepatitis C questionnaire to complete and 
return in furtherance of his claim.

2.  Obtain the veteran's service 
personnel records to assist in the 
determining whether his current Hepatitis 
C is causally related to active service.  

3.  If it is determined that a VA 
examination is necessary upon review of 
this and any other evidence submitted by 
the veteran, then one should be scheduled 
and all necessary tests should be 
conducted.  The examiner should state 
whether it is at least as likely as not 
that Hepatitis C is causally related to 
active service.  All opinions given 
should be accompanied by a clear 
rationale consistent with the evidence of 
record.  The claims folder must be 
reviewed in conjunction with any 
examination scheduled, and the 
examination report should indicate that 
such review has occurred.

4.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


